Citation Nr: 1419039	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a low back disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012 the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a left eye disorder has been raised by the record, specifically an April 2009 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current left knee disorder, and the evidence is at least evenly balanced as to whether the disorder is due to his in-service injuries.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The first of the three elements of service connection, a current disability, is shown by the September 2009 VA examination and VA treatment records.  The Veteran's service treatment records show multiple instances of left knee pain and treatment, which the Board concludes are sufficient to establish the second element of service connection, an in-service disease or injury.  Regarding the third element of service connection, a nexus between the Veteran's condition and service, the VA examiner offered an opinion that the Veteran's left knee condition is not related to service.  However, the examiner apparently did not consider or discounted the Veteran's credible reports of pain since service and did not explain his conclusion that the left knee conditions in service were "acute and self-limited."  The Veteran has provided credible testimony that he has had continuous left knee symptoms since service and links his current condition to his in-service injuries.  The Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for a left knee disorder are met, and the appeal as to that issue must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a left knee disorder is granted.  


REMAND

Remand is necessary to provide an adequate examination addressing whether the Veteran's low back disorder is related to service, to include his now service-connected left knee disorder.  The September 2009 examiner relied solely on his opinion that the left knee disorder is not related to service to support his opinion that the low back disorder is not related to service.  As discussed above, the left knee disorder is related to service.  However, there is insufficient evidence to determine whether the low back disorder is due to the left knee disorder or otherwise related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records of treatment of the Veteran at the Beckley VA Medical Center since November 2009.   

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran.  Provide the examiner with the claims file.  The examiner must review the claims file and document such review.  The examiner is asked to:  

(a)  Examine the Veteran and diagnose any current low back disorders.  Provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that any current low back disorder had onset during or was caused by the Veteran's service.  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that any current low back disorder is caused by the Veteran's service-connected left knee disorder.  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that any current low back disorder is permanently worsened beyond its natural progression by the Veteran's left knee disorder.  If so, provide an opinion as to the extent of the worsening.  

(b)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

3.  After completing the above development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


